DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patent Agent Patrick Gildea on 02/16/20201 and 02/22/2021.


IN THE CLAIMS
Claims 1-22 have been amended as follows:
1. (Original) An evaporated fuel processing apparatus to purge and process evaporated fuel generated in a fuel tank to an intake passage of an engine, the evaporated fuel processing apparatus comprising:
a canister to collect the evaporated fuel generated in the fuel tank;
a purge passage to purge the evaporated fuel collected in the canister to the intake passage, the purge passage including an inflow port to introduce the evaporated fuel from the canister and an outflow port to discharge the evaporated fuel out of the intake passage;
a purge pump arranged in the purge passage to pressure-feed the evaporated fuel collected in the canister to the purge passage, the purge pump including an intake port and an exhaust port and configured to intake the evaporated fuel collected in the canister from the intake port and to discharge the evaporated fuel from the exhaust port;
a first trifurcated valve arranged in the purge passage between the exhaust port of the purge pump and the outflow port of the purge passage;
a second trifurcated valve arranged in the purge passage between the inflow port of the purge passage and the intake port of the purge pump;
a first bypass passage detouring the purge pump between the purge passage upstream of the second trifurcated valve and the first trifurcated valve; and
a second bypass passage detouring the purge pump between the purge passage downstream of the first trifurcated valve and the second trifurcated valve, wherein

2. (Original) The evaporated fuel processing apparatus according to claim 1, further comprising:
a processor programmed to:
control the purge pump, the first trifurcated valve, and the second trifurcated valve according to an operation state of the engine, wherein:
the first trifurcated valve includes an inlet and a first outlet which are connected to the purge passage and a second outlet connected to the first bypass passage, the first trifurcated valve being configured to switch the passages of the first trifurcated valve such that a state of communicating the inlet with the first outlet and a state of communicating the inlet with the second outlet are switchable,
the second trifurcated valve includes a first inlet and an outlet which are connected to the purge passage and a second inlet connected to the second bypass passage, the second trifurcated valve being configured to switch the passages of the second trifurcated valve such that a state of communicating the second inlet with the outlet and a state of communicating the first inlet with the outlet are switchable, and
the processor is programmed to:
turn on the purge pump and switch the passages of the first trifurcated valve and the second trifurcated valve to the predetermined state during operation of the engine such that 
3. (Original) The evaporated fuel processing apparatus according to claim 2, wherein
the processor is programmed to:
turn on the purge pump and to switch the passages of the first trifurcated valve and the second trifurcated valve to the predetermined state during operation of the engine such that the evaporated fuel or the air is circulated between the purge passage and the first bypass passage.
4. (Original) The evaporated fuel processing apparatus according to claim 2, wherein
the processor is programmed to:
turn on the purge pump and switch the passages of the first trifurcated valve and the second trifurcated valve to the predetermined state so that the evaporated fuel purged to the intake passage flows backward through the purge passage, the first bypass passage, and the second bypass passage.
5. (Original) The evaporated fuel processing apparatus according to claim 1, further comprising:
an aperture provided in the first bypass passage; and
a pressure sensor configured to detect pressure in the first bypass passage between the first trifurcated valve and the aperture.
6. (Original) The evaporated fuel processing apparatus according to claim 3, wherein
the processor is programmed to:

7. (Currently Amended) The evaporated fuel processing apparatus according to claim 2, further comprising:
an aperture provided in the first bypass passage; and
a pressure sensor configured to detect pressure in the first bypass passage between the first trifurcated valve and the aperture.
8. (Original) The evaporated fuel processing apparatus according to claim 3, further comprising:
an aperture provided in the first bypass passage; and
a pressure sensor configured to detect pressure in the first bypass passage between the first trifurcated valve and the aperture.
9. (Original) The evaporated fuel processing apparatus according to claim 4, further comprising:
an aperture provided in the first bypass passage; and
a pressure sensor configured to detect pressure in the first bypass passage between the first trifurcated valve and the aperture.
10. (Original) The evaporated fuel processing apparatus according to claim 6, further comprising:
an aperture provided in the first bypass passage; and

11.    (Original) An evaporated fuel processing apparatus to purge and process evaporated fuel generated in a fuel tank to an intake passage of an engine, the evaporated fuel processing apparatus comprising:
a canister to collect the evaporated fuel generated in the fuel tank;
a purge passage to purge the evaporated fuel collected in the canister to the intake passage, the purge passage including an inflow port to introduce the evaporated fuel from the canister and an outflow port to discharge the evaporated fuel out of the intake passage;
a purge pump arranged in the purge passage to pressure-feed the evaporated fuel collected in the canister to the purge passage, the purge pump including an intake port and an exhaust port and configured to intake the evaporated fuel collected in the canister from the intake port and to discharge the evaporated fuel from the exhaust port;
a first trifurcated valve arranged in the purge passage between the exhaust port of the purge pump and the outflow port of the purge passage;
a second trifurcated valve arranged in the purge passage between the inflow port of the purge passage and the intake port of the purge pump;
a third bypass passage detouring the purge pump between the canister and the first trifurcated valve;
a second bypass passage detouring the purge pump between the purge passage downstream of the first trifurcated valve and the second trifurcated valve; and
a processor programmed to:

passages of the evaporated fuel or the air passing through at least any one of the purge passage, the third bypass passage, and the second bypass passage are configured to be switched by switching passages of the first trifurcated valve and the second trifurcated valve during operation of the purge pump,
the first trifurcated valve includes an inlet and a first outlet which are connected to the purge passage and a second outlet connected to the third bypass passage, the first trifurcated valve being configured to switch the passages of the first trifurcated valve such that a state of communicating the inlet with the first outlet and a state of communicating the inlet with the second outlet are switchable,
the second trifurcated valve includes a first inlet and an outlet which are connected to the purge passage and a second inlet connected to the second bypass passage, the second trifurcated valve being configured to switch the passages of the second trifurcated valve such that a state of communicating the second inlet with the outlet and a state of communicating the first inlet with the outlet are switchable, and
the processor is programmed to:
turn on the purge pump and switch the passages of the first trifurcated valve and the second trifurcated valve to the predetermined state during operation of the engine such that the evaporated fuel collected in the canister is purged to the intake passage only through the purge passage, and

12. (Canceled)
13. (Canceled)
14. (Original) The evaporated fuel processing apparatus according to claim 11, wherein
the processor is programmed to:
turn on the purge pump and switch the passages of the first trifurcated valve and the second trifurcated valve to the predetermined state so that the evaporated fuel purged to the intake passage flows backward through the purge passage, the third bypass passage, and the second bypass passage.
15. (Original) The evaporated fuel processing apparatus according to claim 11, further comprising:
an aperture provided in the third bypass passage; and
a pressure sensor configured to detect pressure in the third bypass passage between the first trifurcated valve and the aperture.
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Original) The evaporated fuel processing apparatus according to claim 14, further comprising:

a pressure sensor configured to detect pressure in the third bypass passage between the first trifurcated valve and the aperture.
20. (Original) The evaporated fuel processing apparatus according to claim 16, further comprising:
an aperture provided in the third bypass passage; and
a pressure sensor configured to detect pressure in the third bypass passage between the first trifurcated valve and the aperture.
21. (Original) The evaporated fuel process apparatus according to Claim 1, wherein the first bypass passage is directly connected to the purge passage.
22. (Original) The evaporated fuel process apparatus according to Claim 11, wherein the first bypass passage is directly connected to the purge passage.

Allowable Subject Matter
Claims 1-11, 14, 15, 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An evaporated fuel processing apparatus to purge and process evaporated fuel generated in a fuel tank to an intake passage of an engine, the evaporated fuel processing apparatus comprising:
…
a first bypass passage detouring the purge pump between the purge passage upstream of the second trifurcated valve and the first trifurcated valve; and
…”

The limitation is supported in Fig. 3, and at least Paragraph 22 of Publication.  Based on the fuel flow direction, during the operation, the bypass passage Part 27 is upstream to Part 26 and Part 25.

Based on the claimed language, the examiner respectfully disagree the argument in Remark filed on 12/18/2020 that the first bypass passage must directly connect with the second trifurcated valve.  When citing Kano (US2002/0139173 A1), the examiner considered 

However, after reviewing the argument of Remark, the examiner considered that Kano would fail to teach “a first bypass passage detouring the purge pump between the purge passage upstream of the second trifurcated valve and the first trifurcated valve” since Kano fails to teach, explain or indicate that Part 52 would detour fuel to Part 27.  Therefore, the rejection mailed on 09/21/2020 is overcame.

The examiner further considered other reference, but the references fail to show or reasonably teach in combination at least “a first bypass passage detouring the purge pump between the purge passage upstream of the second trifurcated valve and the first trifurcated valve.”  Therefore, Claim 1 is allowed.

Claim 11 is allowed based on the same reason as Claim 1.  Claims 2-10, 14, 15, 19-22 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747